Title: To James Madison from William Jones, 14 May 1814
From: Jones, William
To: Madison, James


        
          Sir
          Navy Department May 14. 1814
        
        I have the honor to enclose herewith the proceedings of a Court martial held on board the United States Ship United States in the Harbour of New London for the trial of William S Cox Lieutenant—J W Forrest and Henry P Fleshman midshipmen—William Brown Bugleman and Peter Frost John Joyce and Joseph Russell seamen in the Navy of the United

States late of the U S. Ship Chesapeake upon charges exhibited against them for offences committed in the action between that Ship and the enemys Ship of War the Shannon. The sentences passed upon Lieut Cox and midshipman Forrest require the decision of the President under the XLI art. of the rules &c for the government of the Navy, and that upon Brown is submitted for the consideration of the President under the mitigating power art. XLII if he shall deem it expedient to interpose his authority in consequence of the nature and extent of the punishment though for a capital crime for which the court might have justly passed sentence of death. I am very respectfully Sir your Obdt Servt
        
          W Jones
        
      